180 S.W.3d 80 (2005)
David BYERS, Appellant,
v.
KUNA MEAT COMPANY, INC., Respondent.
No. ED 86219.
Missouri Court of Appeals, Eastern District, Division One.
December 27, 2005.
David Byers, St. Louis, MO, for appellant.
Larry R. Ruhmann, St. Louis, MO, Bryan M. Kaemmerer, Chesterfield, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.


*81 ORDER

PER CURIAM.
David Byers ("Byers") appeals the order of the Labor and Industrial Relations Commission ("LIRC") affirming the decision of the appeals tribunal of the Division of Employment Security denying his claim for unemployment benefits. Byers claims the LIRC erred in finding that he voluntarily left employment without good cause attributable to the employer.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The order of the LIRC affirming the decision of the appeals tribunal is affirmed in accordance with Rule 84.16(b).